The action is to recover damages for personal injuries sustained by plaintiff, a pedestrian, when he was struck by an automobile owned by the defendant Lewin and' operated by the defendant Bonitto. Plaintiff recovered a verdict of $7,500 against both defendants and the court granted defendants’ motion to set it aside unless plaintiff stipulate to reduce it to $3,500. Plaintiff so stipulated. Order, in so far as appealed from, denying defendants’ motion to set aside the verdict, and judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.